I have dissented for the reasons given in the opinion of the Circuit Judge filed at the time of his ruling on the motion, for a new trial. Judge Thomas' view was that the plaintiff was entitled to recover $1,200.00 as the reasonable value of his services, irrespective of the validity vel non on the county warrants sued on in this case. The declaration contained common counts which authorized such a recovery on a quantum meruit
basis. The record shows that Kirk, who rendered the services in question, was employed October 10, 1928. The injunction suit of Dunscombe v. Martin County Commissioners (reviewed by this Court in 98 Fla. 112, 125 Sou. Rep. 523), was not begun until Dec. 14, 1928. The defendant in error in the present suit is Kirk's assignee of the claim against Martin County for the value of the services rendered by Kirk, the architect. My view is that the services, whose value was recovered in this case, having been rendered before any injunction suit was even begun, that recovery is authorized, payment for such services not being forbidden by law, nor wholly unauthorized by law as a county expense at the time they were rendered to the county and accepted in good faith by its responsible officials. Furthermore the injunction was' against erecting a court house, not employing an architect to design one. Neither was the architect made a party to the suit, nor as I see it, was he bound by its result, either in the lower court or in this Court, to such extent as to preclude his recovery, not *Page 44 
on the warrant, but for the value of his work done and accepted by the County Commissioners.
                   ON PETITION FOR REHEARING.                           Division A.